 HENRY M. HALD HIGH SCHOOL ASSN.Henry M.Hald High School AssociationandLay Fa-culty Association,Local 1261,American Federationof Teachers,AFL-CIO. Case 29-CA-3482September24, 1974DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDJENKINSOn May 16, 1974, Administrative Law Judge ElbertD. Gadsden issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Henry M. Hald HighSchool Association, Brooklyn, New York, its officers,agents, successors, and assigns shall take the actionset forth in the said recommended Order.iThe Respondent has exceptedto certaincredibilityfindingsmade by theAdministrativeLaw Judgeit is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutionswith respect to credibility unlessthe clear preponderanceof all of therelevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc,91 NLRB 544(1950), enfd 188 F 2d 362 (C.A. 3, 1951). We have carefullyexamined therecord andfind no basis for reversing his findings.2The Administrative Law Judge inadvertentlyfailed to specify in hisrecommendedOrderthat theappropriatebargainingunit withrespect towhichRespondent is required to furnish information includes the teachersat Bishop McDonnelland BishopKearney High Schools Although these twoschools had closedprior to the heanng herein and are no longer in thebargainingunit, theywere still included in the unit as of the date of theUnion's request forinformationMoreover,the teachers employed at the twoschools retainedcertainrights, particularlyconcerning transfers,under theUnion's collective-bargainingagreementwith Respondent,and the Union isentitled to therequestedinformationin order toeffectively enforce thecontract withrespect to theserights. Accordingly,we find that Respondentis requiredto furnishinformation withrespect to theunit employees em-ployedat thetwo schools prior to September 1, 1973.DECISIONSTATEMENT OF THE CASE463ELBERT D. GADSDEN, Administrative Law Judge: Upon acharge of unfair labor practices filed on July 23, 1973, andamended on September 17, 1973, by the Lay Faculty Asso-ciation,Local 1261, American Federation of Teachers,AFL-CIO, the Charging Party, herein called the Union,againstHenry M. Hald High School Association, hereincalled the Respondent, the General Counsel of the NationalLabor Relations Board issued a complaint against Respon-dent on October 31, 1973, alleging that Respondent, sinceMarch 29, 1973, has refused to bargain in good faith and tofurnish appropriate information requested by the Union, inviolation of Sections 8(a)(1) and 2(6) and (7), as well asSections 8(a)(5) and 2(6) and(7) of the National LaborRelations Act, herein called the Act. Respondent filed ananswer denying the alleged unlawful conduct.A hearing in the above matter was held before me atBrooklyn, New York, on January 23 and 24, 1974. Briefshave been received from counsel for the General Counsel,counsel for the Charging Party, and counsel for the Respon-dent, which have been carefully considered.Upon the entire record in this case and from my observa-tions of the witnesses, I hereby make the following:FINDINGS OF FACTIJURISDICTIONRespondent is now,and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the Stateof New York,and since June1, 1972, has been engaged in operating and maintainingmember, private nonprofit senior high schools in Brooklynand Queens, New York, with its office located at 345 AdamsStreet, Brooklyn, New York. In the course of conducting itsschool operations at the aforestated locations during thepast 12 months, Respondent purchased and caused to bedelivered to its several member schools, directly from Statesof the United States other than New York, schoolbooks,educational equipment, and other goods related to itsschool operations, valued in excess of $50,000 and derivedgross revenues from tuition fees and other sources in excessof $1 million.The complaintalleges, the answer admits by subsequentstipulation, and I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDLay Faculty Association, Local 1261, American Federa-tion of Teachers, AFL-CIO, herein called the Union, is nowand has been at all times material herein,a labor organiza-tion within the meaning of Section 2(5) of the Act.213 NLRB No. 75 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionDuring the past 2 school years, the Henry M. Hald HighSchool Association, the corporate Respondent herein, hasbeen engaged in the maintenance and operation of a systemof private nonprofit senior high schools in Queens andBrooklyn, New York. The teaching staffs ofits severalmember schools are composed of religiouspersonnel andapproximately 550 lay personnel who are represented bythe Union. The collective-bargaining contract between theRespondent and the Union, under which the current dis-pute arose, became effective December 12, 1972, with aprovision for a wage reopener in 1973. Pursuant to a provi-sion of the contract, the Union contacted Respondent byletter dated January 8, 1973,1 in which it requested a meet-ing to commence negotiations for a new collective-bargain-ing agreement, in view of the fact that its current contractwould expire on August 31, and pursuant to other terms ofthe contract, such negotiation should commence within 180days prior to expiration of their current contract.Since the Union represented lay teachersin all memberschools of Respondent, including Bishop McDonnell andBishop Kearney High Schools, which were going to be ter-minated and were in fact closed by Respondent on August31, the Union made numerous requests of Respondent tobargain as well as several requests of Respondent to furnishcertain information about its lay teachers for the 1973-74school year. Although Respondent met with the Union andfurnished it with information it requested on numerous oc-casions during the period March through September, theUnion alleges that from March 29 to the present time, the'Respondent has bargained in bad faith, has refused to meetwith the Union timely and promptly, unreasonably delayingthe negotiations; and that it has refused to provide theUnion with certain information requested by it on behalf ofall the lay teachersin itsunit, in violation of the Act. TheRespondent denies the allegations as set forth by the Union.BrotherMedard Sheaisan agentacting on behalf ofRespondent and therefore is a supervisor within the mean-ing of Section 2(11) of the Act. All full-time lay teachersemployed in a nonsupervisory capacity in member schoolsof the Hald Association (Respondent), constitute a unitappropriate for purposes of collective bargaining within themeaningof Section 9(b) of the Act zIssuesThe principal questions raised by the pleadings arewhether the Respondent, between March 29 and the presentdate, did in fact bargain in bad faith by refusing to meetwith the Union promptly and whether Respondent refusedto provide certain information requested by the Union, withrespect to salary matters affecting all lay teachers in itsbargaining unit, in violation of Sections 8(a)(5) and 2(6) and(7); as well as Sections 8(a)(1) and 2(6) and (7) of the Act.1Hereafter all dates will refer to the year 1973 unless specified otherwise.2The factsset forth above are undisputed in the record.B. Respondent's Bargaining in Bad FaithRespondent's Refusal to Furnish Essential InformationHarry Kranepool credibly testified that he is and hasbeen a member of Local 1261 for several years, havingserved as delegate and past president. Since December 1,1972, he has served as vice president and that the Union'scurrent contract with the Union Association (Respondent)has been in effect since December 12, 1972, effective Sep-tember 1, 1972, with a provision for a wage reopener in1973; that pursuant to this provision, he contacted Respon-dent by letter (G.C. Exh. 3) dated January 8, 1973, in whichhe notified Respondent that the Union's contract wouldterminate August 31, 1973, and requesteda meeting atRespondent's convenience to commence negotiations for anew collective-bargaining agreement to establish wages formore than 550 of its lay teachers whom the Union repre-sents.According to the terms of the contract, negotiationswere to commence within 180 days of the expiration of thecontract.In a letter (G.C. Exh. 4) dated January 18, 1973, Mr.Krane ool said he called Brother Medard Shea (Respon-dent) 'Tin an effort to arrange a negotiation meeting forMarch 15, 1973 (the first of the 180 days prior to expirationof the contract), and Brother Medard tentatively agreedwith the understanding that Mr. Kranepool would call at alater time to confirm said date. On or about March 13, Mr.Kranepool called Respondent (Brother Medard) to confirmthe March 15 date, during which conversation Brother Me-dard advised him that due to a prior commitment he wouldnot be able to meet with him on March 15 and they mutual-ly agreed tomeetMarch 20 for a preliminary session. At themeeting onMarch 20, the bargaining teams were introducedto each other and a few ground rules were established. Theythereupon agreed to have a formalmeetingMarch 29, atwhich time Respondent was to give its reaction to theUnion's proposal (G.C. Exhs. 5A and B) submitted to it onMarch 25, which read as follows:1.A cost of living salary increase of 16.4% applica-ble to each step in each column of the salary scale.Teachers who are beyond the steps in any column shallhave theirsalaries raisedto that of the last step in theircolumn and, under no circumstances shall the salary ofany teacher be lowered.2.Stipend for Chairman, $800Stipend for Asst Chairman, $600Stipend for Asst. Chairman, $4003.Permanent Certification =Master's Degree forall verticallanes,including M.A. 30.4.Dates for presentation of courses for salary creditshall be changed from September 1st and January 1stto October 1st and February 1st.5.Salary protection via unemploymentinsurancefor all teachers.6.Salary protection via income insurance applicableduring hospitalization.7.Voluntary deduction from salary for auto and3By stipulationof the parties, Brother Medard Sheais an agent of Respon-dent and a supervisorwithin themeaning ofSec. 2(11) of the Act. HENRY M. HALD HIGH SCHOOL ASSN.home/apartment insurance.The Union and Respondent met at St. Francis College onMarch 29 with the following persons in attendance: BrotherMedard, Counselor Burke, and Mr. Crossman, businessmanager for Respondent, along with Counselor Fleisch-man, Vice President Gordon, Mary Ann Tobon, secretary,Daniel McCaffrey, treasurer, Stephen Monroe, bargainingdelegate for the Union, and a state representative, TonyFicchio. At that time the Respondent advised the Unionthat it did not have a reaction to the Union's proposals.Nevertheless, the Union asked for a grid 4 or a costing ar-rangement for teachers in their unit for the current year1973-74. They did receive such a grid for previous yearsfrom Respondent. Counsel for Respondent advised theUnion to wait, and that Respondent would get back to itwith reference to the requested information.At the meeting on March 29 the Union suggested and itwas tentatively agreed by the parties to meet again on April10. In a letter (G.C. Exh. 6) dated April 3, to Brother Me-dard, the Union (Mr. Kranepool) made a formal request fora meeting on April 10 for the purpose of receiving the gridinformation previously requested. In a letter (G.C. Exh. 7)dated Monday, April 9, Respondent (Brother Medard) ad-vised the Union that its letter had just come to his attentionon that date because he was not in the office on April 6; andthat the short notice allowed insufficient time to get theirbargaining team together; and that however, Respondentwas interested in another meeting without undue delay andsuggested that the Union suggest some alternative dates forsuch meeting. The Union wrote a letter taking exception toRespondent's stated inability to attend the meeting tenta-tively scheduled for April 10 by its letter of April 9 and bytelegrams (G.C. Exhs. 9 and 10) dated April 12 as follows:BROOKLYN NY 11201THIS IS TO INFORM YOU THAT THE LAY FACULTY ASSOCIATION ISAND HAS FOR SOME TIME BEEN READY TO NEGOTIATE WITH YOUAT ANY TIME AND IN ANY PLACE WE'LL WAIT AND EXPECT YOURASSIGNEMENT OF A DATE AND PLACE BY RETURN MAILHARRY A KRANEPOOLPRESIDENT LAY FACULTY ASSOCIATION+*sTHIS IS TO INFORM YOU THAT THE LAY FACULTY ASSOCIATION ISAND HAS FOR SOME TIME BEEN READY TO NEGOTIATE WITH YOUAT ANY TIME AND IN ANY PLACE WELL WAIT AND EXPECT YOURASSIGNEMENT OF A DATE AND PLACE BY RETURN MAILHARRY A KRANEPOOLPRESIDENT LAY FACULTY ASSOCIATIONA letter dated April 16 from Respondent to the Unionread as follows:Attention:Harry A.Kranepool,PresidentDear Mr. Kranepool:Notwithstanding our suggestion that we await theoutcome of the Supreme Court decisions concerningGovernment aid to our schools, which aid has beenchallengedby A.F.T. leaders and affiliated organiza-A gridis a chart consisting of lanes and steps,yearsin service, and theIncrement levels showing academic achievements, etc, of all teachers.465tions, it appears that Local 1261 wishes to meet fornegotiations concerning the new salary schedule to gointo effect on September 1, 1973.In light of your telegram, received on April 13, wehave arranged a meeting for Thursday, May 3, at St.Francis College, Room 1008, at 3:30 PM.Please confirm at your earliest convenience.ISincerely yours,BrotherMedardShea,C.F.X.Assistant SuperintendentMr. Kranepool testified that during their meeting withRespondent in March, the Union had been advised bycounsel for Respondent that Respondent wanted to delaynegotiations with the Union until the court ruled on the aidto their particular school system. The Union saw no needto delay negotiations since their proposals were dealing withconsiderations other than salaries.At this juncture in the proceeding it was noted that lettersfrom Respondent (G.C. Exhs. 4, 7, and 11) were typed onletterhead stationary of the Catholic School Diocese ofBrooklyn, Office of the Superintendent of Schools, 345 Ad-ams Street, instead of assistant superintendent, Henry M.Hald High School Association; and that Brother Medardwas the same person with whom the Union had previouslynegotiated contracts for the Union and the Catholic Dio-cese of Brooklyn. The Union sent a letter (G.C. Exh. 13)confirming the date of May 3 for the next meeting.The Union then met with Respondent on May 3. This wasa brief meeting during which counsel for Respondent indi-cated that an affiliate of the Union had opposed state aidto church-related schools and the Union said they had noth-ing to do with that position or any of its affiliates. TheUnion requested the grid information and was presented acopy of a 1972 grid (G.C. Exh. 12). Mr. Kranepool said hehad seen this same grid the year before and the numbers(figures) were the same. The Union advised Respondentthat the grid presented was for the year 1972-73 and theyhad requested the grid for 1973-74. Mr. Burke (Respon-dent) said he would get back to the Union. The Unionsuggested that the next meeting be held on May 8, 11, or 15,but there was no definite response to this suggestion. Mr.Burke said Respondent would wait for the decision of thecourt and get back to the Union at that time.In a letter dated May 8, the Union advised Respondentas follows:The Lay Faculty Association, once again, awaitsyour response concerning our proposal that a meetingbe held either May 8, 1973, May 11, 1973, or May 15,1973. As today is May 8, 1973 we assume that we willnot be meeting today.Please do us the courtesy of responding. We wish tomake it very clear to you that we have no intention ofwaiting for the Diocese to feel like bargaining and thatthis constant refusal to bargain will cause us to takeappropriate action to protect the rights of our mem-bers.We await your reply. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Kranepool said he personally did not receive, onbehalf of the Union, any response to either of its communi-cated requests between May 8 and June 15, but Resp. Exh.Ishows the Union did receive one reply.In a letter(Resp.Exh. 1) from counsel for Respondentdated May 10, the Union was advised as follows:Your correspondence addressed to Father Fitzpa-trick, concerning contract negotiations between theHenry M. Hald High School Association and Local1261, has been referred to me for a reply. So that wemay proceed in an orderly fashion, I would again re-quest that correspondence concerning the Henry M.Hald High School Association and Local 1261 mattersbe addressed either to Brother Medard Shea, C.F.X., ormyself.You will recall that at ourlast bargaining session, wepointed out the limited scope of these negotiations andthe fact that any new salary provision would not beeffective until September 1, 1973. Based on these factsand the present uncertainties as to governmental aid,which, as you know, has been challenged in the courtsby leaders of your parent organization, and studentenrollment for the 1973-74 school year, it would seemdesirable to both sides that we defer specific commit-ments concerning salary for a month or so when a moredefinite understanding of the Association's income for1973-74 will be available to us. At ourlastmeeting onMay 3, we indicated to you that we were prepared tocontinue the negotiations at that time or at any othertime that you felt that you had additional material orinformation to present to us. Your Local 1261 repre-sentative stated at that time that they had nothing moreto say until such time as the Association put forth aspecific salary proposal. If this is still the position ofLocal 1261, I would again suggest that we await theinformation on income through governmental aid andtuitions so that we will have a firm basis for any propos-als the Association would make.Again, if Local 1261 does have additional informa-tion in connection with the negotiations that, in yourjudgment would make a meeting desirable at this time,the Association's representatives would be happy tomeet with you.I shall await your response.In a letter dated May 21, the Union advised Respondentas follows:The Lay Faculty Association, Local 1261,again re-peats its offer to meet with the Hald Association anditsDiocesan Counsel at a good faith and mutual bar-gaining session at any time and at any place.The HaldAssociation has had our meager proposals since March15 and we have have not as yet received a response thatis relevant to our proposals.We await yourresponse.And again, in a letter dated June 15, the Union wrote toRespondent as follows:Dear Brother Medard:Once again, the Lay Faculty Association requeststhat you set a date,time,and place for a meeting inorder that we might begin negotiations. We note thatyou have refused to negotiate with us for over twomonths, though we have made repeated requests.Hoping to hear from you shortly,I remainAfter consulting its attorney,Mr. Kranepool said theUnion filed refusal-to-bargain charges with the NationalLabor Relations Board on June 25.Respondent submitted a letter dated June 27, addressedto the Union, which advised as follows:In yourletter ofJune 15, 1973, you request that weset a date,time and place for a meeting to continuenegotiations.In our telephone call this morning younoted some dismay that I would be unable to be pre-sent at the July 6th meeting which had been arrangedby our mutual attorneys, Mr. Burke and Mr. Basedow.Thus, we mutually agreed to try to arrange a meetingon Tuesday, July 10th, at 10:00 AM, at St. FrancisCollege.This meeting is based upon our both following upthat our attorneys that they will be able to attend.Prior to June 27, Mr. Kranepool (the Union) said hereceived notice from his counsel that the Supreme Courtdecided that there would be no governmental aid to reli-gious (Respondent) schools. At this proceeding, counsel forRespondent agreed to stipulate the authenticity of this fact.On June 27, the Union (Mr. Kranepool) draftedthe follow-ing letter (G.C. Exh. 17) in response to Respondent's letterof even date, which it mailed on June 29:Dear Brother Medard:I am in receipt of your letter dated June 27, 1973.After conferring with our counsel, it is our under-standing that both counsel have established July 6th asa meetingdate at Saint Francis College at 10:00 A.M.for the purpose of collective bargaining. I understandthat your counsel, Mr. Burke, will be present as well asother Diocesan representatives excluding yourself. Itogether with our counsel and our representatives willbe present at this meeting. We are aware that you willbe unable to be present due to a prior comittment inAlbany. However this meeting has already been estab-lished.We are hopeful that this meeting on July 6th will bea productive collective bargainingsession.Respondent and the Union met on July 6 and both nego-tiating teams were present except Brother Medard for Re-spondent.During this meeting counsel for the Unionrequested Respondent to furnish it with the names andaddresses of teachers in the subject unit and to indicate ifthey are a department chairman or a stipend member of anyclub or other organization. Counsel for Respondent said theUnion did not need such information and it was setting thestage for another NLRB case. Counsel (Mr. Burke) never-theless did say he would be getting back to counsel for theUnion with regard to the requested information. Also dur-ing this meeting, Mr. Kranepool said he again requested thegrid for 1973-74 school year which should have shown thenew teachers hired. The parties agreed and did in fact meetagain onJuly 13 at whichmeeting Brother Medard waspresent. The Union renewed its request for the grid includ-ing salary information and was told by Respondent's coun-sel that he would get back to the Union as soon as possible.However, Mr. Burke, counsel for Respondent, said securingthe names, etc., of the teachers was the Union's job and not HENRY M. HALD HIGH SCHOOL ASSN.his.Mr. Kranepool said the Union had no wayof contact-ing the teachers whose namesand addresseswere requestedbecause they were on-summervacationand the keys to theirmail boxeswere turned in to the schooladministrator incharge.The only teacherswhose names and addressesthe Unionhad were thoseof its members, totaling about 420 out ofabout 550.Some teachers'checks are mailed to them byRespondentduring thesummer months.The Union sug-gested that the next meetingbe held onAugust 8 sinceRespondentsaid it couldnot meet at an earlier date becauseitwanted to allow itsofficials to go on vacation.The Unionobjected to the vacationbecause inprevious years the par-ties mutuallyagreed on a time for vacation.However, unionofficials or representatives were also unavailablefor about1week in August to allow itsofficials to attend a confer-ence.In a letter(G.C. Exh. 19) dated July 11, counsel for theUnion receivedthe following communication,with enclo-sures, from counsel for Respondent:Dear Mr.Basedow:Pursuantto the request made by the Lay FacultyAssociationat our bargaining session onJuly 6th, I amenclosingthe followingmaterialfor your information:1.Projected consolidated lay facultyschedule forthe 1973-1974 school year2.A projected student population breakdown forthe 1973-1974 school year3.A synopsis of the grant-in-aid program for the1972-1973 and 1973-1974 school yearsIhave not been able toobtain a statement of pro-jected incomeand expensesfor the 1973-1974 schoolyear at thistime;but assoon as such a statement isavailable, I will forward it to youroffice.I trust thatthis information will be of assistanceto the Lay FacultyAssociationin resolvingthe currentround of negotia-tions in aspeedy and satisfactorymanner.Sincerely,In a letter (G.C. Exh. 18) dated July 16, the Union advisedRespondent as follows:Dear Brother Medard:This is to inform you that the Lay Faculty Associa-tion rejectsyoursuggestion to postpone our negotia-tions until August 8, 1973.This date is too late in viewof the fact that our Contract salary provisions expire onAugust 31, 1973 and schoolre-opens less than a weeklater.The Lay Faculty Association intends to advise itsmembership not to return to work in the Fall until thenew salary provisions are agreed upon.Further, the Lay Faculty Association does not un-derstand your unilateral decision to "go on vacation"less than a month beforeContractexpiration in thatsuch"vacations"have,in the past,been agreed uponmutually.We are unable to accept this action on your part asanything other than continued refusal to bargain. Hop-ing to hear from you shortly, I remainThe enclosures constituted a grid on teachers'academic467qualifications,anticipated student population,and data ongrant-in-aid to each school.There was no data on teachers'salaries.Mr. Kranepool(the Union)testified that the informationcontained in General Counsel's Exhibit 19 was not what theUnion requested because it was not a breakdown school-by-school,and the total number of teachers did not coincidewith the Union's total.The Unioncould not determine fromthe data submitted where the teachers were in each memberschool unit.Moreover,he said,the Union did not requestdata on student population. Bishop Kearney,as well asseveral other high schools,were not listed therein.Some ofthe schools in its unit not listed were to be phased outAugust 31. Likewise, there were teachers at Bishop Kearneyprior to August 31 who were in the unit but Kearney schoolis now closed. He also said the Union did not request grant-in-aid information.In a letter dated July 25 from Respondent(Resp.Exh. 3),the Union was advised as follows:Dear Mr. Kranepool:My apologies for seeming to "banter" (your letter ofJuly 17th) with you. In reality, I am most serious in myreply and thetemptation to far more than"banter" isvery strong in the face of a veritable cascade of lettersand complaints,grievances,subpoenas,telegrams andpress releases.Iam replying to three pieces of corre-spondence,two from you,and one from Mr. WilliamBasedow.Of necessity,Imust use this summary tech-nique in replying.Re: Your July 16th letter regarding negotiation dates.Reply:The Hald Association'soffer to negotiate onAugust 8th still holds and we are at a loss about yourconcern about this date.Your letteris not clear as towhether or not you plan to attend,but I am presum-ing that you will.Re: Your July 19th letter regarding Federal Mediationand Conciliation.Reply:Your answer to our proposal that we seek medi-ation is welcomed.May we suggest that in light ofthe valuable assistance of the NewYorkState Medi-ation Board,that they be asked to assist us in reach-ing a settlement.Re:Mr.Basedow's letter ofJuly 19th onthe allegedShannon Grievance.Reply: I acknowledge your letter as a reply to my July16th letter to you.In a letter dated July 26 from Respondent(G.C. Exh. 20),the Union was advised as follows:Dear Mr. Kranepool:Father Joseph P. Bynon,Superintendent of Schools,has referred your request for an appointment(letter ofJuly 16th)to my attention as the responsible party inthe Schools Office for Union matters.Please be assured that I will meet with you at anymutually convenient time to discuss whatever mattersyou wish of interest to the Diocese of Brooklyn or theLay FacultyAssociation.Counsel for Respondent introduced a memorandum dat-ed 12/4/73, addressed to Reverend Michael J. Dempsey,secretary for education for Respondent complaining andrequesting the names,addresses,and salary lines of all Re- 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent teachers to submit to the Union, which has fileda charge against Respondent for failure to submit the same;and that he (counsel for Respondent) has had a problembecause the information requested is on a computer.Mr. Kranepool further testified that the Union thereafterrequested a meeting with the Federal Mediation Servicewhich was granted and held on August 8. At that time theUnion repeated its request for teachersnamesand address-es, and it also requested data on theirsalariesand the identi-tyof those with stipends. The Union was advised byRespondent that the information was coming. Upon hisreturn from a convention on August 22, Mr. Kranepool saidhe found data (G.C. Exh. 21) at his home. However uponexamination of thesame,he discovered that it was not theproper information he requested (not a completelisting ofall of the schools), the names of two schools, Bishop Mc-Donnell and Bishop Kearney were onutted; that there wasno designation as to what the teachers' salaries were andsome of the teachers listed were no longer employed byRespondent. The list also did not contain the names of someteachers who were hired for the 1973-74 school year.In a letter dated August 21, (Resp. Exh. 4), Respondentadvised the Union as follows:Since you are out of town at a Convention this week,we did mutually agree to set the date ofthe meeting todiscuss the Bishop Reilly High School grievance onTuesday, August 28, 1973.The names and addresses of the lay teachers weremailed to you on August 15. You will note that it wasnot a simple matter to pull the teachers' names from thecomputer listing, but we did it as requested.The September 17, 1973 date for arbitration has beenset by the A.A.A. in a letter to us and we plan tocomply.Ihave reviewed the use of the Hilton Motor Inn forlastminutenegotiation with our bargaining team andat this time I would specifically note that we will makeany agreement or arrangements of this nature at thebargaining table. Simply put, recent developmentshave cooled any interest I may have indicated in thatmotel.Not having received the names, addresses, and salaries ofthe teachers as repeatedly requested, Mr. Kranepool said hewrote the following letter (G.C. Exh. 22) dated August 27,to the Respondent:Dear Brother Medard:Once again, the Lay Faculty Association requeststhat it be provided with the salary and other wages ofthe teachers in our bargaining unit. This information isnecessary in order that we might properly represent ourteachers and the union is, quite clearly, entitled to suchinformation.Your delay in this matter is difficult to understandinasmuch as all of this information is easily availableto you through your computer system. We will wait anadditionalshortperiod for the information.Mr. Kranepool (Union) testified that he received a sec-ond incomplete list (G.C. Exh. 23) from Respondent on orabout September 10 or 11. Not only was the list incompletebut it contained erroneous information and did not containthe names of the new teachers, their salaries, nor the infor-mation on fringe benefits or stipends. Bishop McDonnelland Bishop Kearney schools were omitted and the list con-tained the names of teachers who were not employees afterAugust 31, when the school year ended. These matters werediscussed during the several bargaining sessions in late Au-gust.The Union went on strike from September 17 to Octo-ber 14I when a settlement was agreed on. Thereafter, theRespondent submitted another listing (G.C. Exh. 24) to theUnion which included the names of the new teachers but itdid not show the fringe benefits or stipends nor increases insalaries,and the names of the same two schoolswere againomitted. The names and data on these two schools wererequested by the Union in bargainingsessionsinMay andJuly. As of the date of this proceeding, the Union had notreceived the grids (or the specific information) they wererequesting.On cross-examination Mr. Kranepool, of the Union, tes-tified that during the bargainingsessionsof the past 4 or 5years the Union did not request the names, addresses, andsalaries ofthe teachers. He acquiesced in the statement ofcounsel for the Respondent that Respondent and the Unionhad engaged in about 16 bargainingsessionsin 1973, involv-ing, admittedly, many hours; and that only one of the 38articles of the contract was a subject for bargaining (salariesand fringe benefits) in 1973; that both partiesby agreementnegotiated on subjects now covered by the contract; thatalthough Respondent made it clear that it preferred defer-ring negotiations or bargaining on money matters until theSupreme Court ruled on financial aid to private and paro-chial schools, the Union was asking Respondent to bargainon some nonmonetary matters as well, but Respondent saiditdid not want to discuss it. Mr. Kranepool admitted thatRespondent had advised the Union that the school princi-palswere away and there was (during summer months)nobody else to get the requested information, but that Re-spondent would submit the same as soon as possible. TheUnion received the first one page grid from Respondent atthe end of July or the first part of August. When the Unionrequested the names, addresses, and salaries of teachersemployed at Bishop McDonnell and Bishop Kearney forthe 1973-74 school year, they were advised that thoseschools were not a part of Respondent, the- Hald Associa-tion; that Respondent was not bargaining for them; andthat there were no employees at these two schools in Sep-tember because they were terminated in March and April,effective August 31.Counsel for Respondent interrogated Mr. Kranepool ex-tensively on the feasibility and efforts the Union had madeor could have made to obtain on its own, the informationrequested of Respondent. On cross-examination Mr. Kra-nepool testified as follows:Just one last area. Again to recap, you wanted all theinformation for '73-'74?A.We requested the information for '73-'74.Q. How would that help a teacher employed atKearney in '72-'73-let's say McDonnell to avoid thequestion of Kearney-an employee at Bishop McDon-nell High School in '72-'73, terminated on August 31st,'73, how would information about an employee whowas no longer employed next year help you this year?A. Some of those employees are employed this year HENRY M. HALD HIGH SCHOOL ASSN.in our schoolssystem.Q. But not at Bishop McDonnell?A. Some of theteachers were,are employed rightnow in our schools other than McDonnell and there areprovisions under our contract right now which stipu-late the proceedingsthat theyhave to go through fortermination,and also whetheror not they're a newteacher,what category theyfall under.That would be very importantto us to make sure thatthey are onthe same step and lane,as well as their othercontractual obligations are fulfilledby theHald Asso-ciation.Q. I'm sure theconcern is there.But I'm still mysti-fied as to how a list of names of people who are notemployed somewhere at some future date will assistyou in negotiating for them even though they're notemployeesof thebargaining unit and not necessarilyrepresentedby your union?MR FRIEDMANYour Honor,Imight object to thequestion on the groundsthatImyself am not quite sureexactly whatthe question is.Q. You did not-all right I'll start again.You did not ask for thenames of the people em-ployed last year? You wanted the '73-'74 list?A. Yes.Q. Not '72-'73?A. Right.Q. You didnot ask for the people employed lastyear?A. Back up. We asked forthis information earlier inthe year when the schoolswere still opened.JUDGE GADSDENThat was anoral request?THE WrrNEss.Itwas an oral request,at a bargainingsession we asked for the information.Q. For '73-'74, right, that's what your testimony is,anyhow-Still conceding your contention,you asked for data,names,addressesand salary ofemployees employed inthe member school of Hald Association effective Sep-tember1, 1973 for '73-'74schoolyear?A. Yes,to answer that question.Q. Now,will you agree that there are no teachersemployed by theHald Association in the physical plantthat usedto beBishop McDonnell High School?A. Yes.JUDGE GADSDENAs ofSeptember 1?Mr. Burke: '73, right.JUDGE GADSDENRight.Q. (By Mr.Burke)Is it true to say then that the HaldAssociation did not have any employees for the'73-'74school year,effective September1, '73, atBishop Mc-Donnell?A. Yes,it is true.Q. If that's true,is it accurate to say thatyou did nothave any layfaculty memberswhom yourepresentedfor the1973-'74 year effectiveSeptember 1st at BishopMcDonnell?469A. Yes.Q. Is ittrue thenthat you weren'tnegotiating foranybody at McDonnell?A.McDonnellwas not in existence.Q. If our positionconcerningKearney is correct,and I'm not askingyou to concede that, would you saythat the same facts arecontrolling and you wouldhave-that I would reach thesame conclusion?A. Yes.MR. BURKEIdon't have any otherquestions.Mr. Kranepoolidentifiedand acknowledgedthe receiptof a consolidated grid sheet (G.C. Exh. 25) fromRespon-dent in May or June 1972 for the 1972-73 school year. Thegrid wasproperly preparedin accordancewith thespecifica-tions ofthe Union's request, exceptthat it was forthe previ-ous schoolyear and not for the school year 1973-74 asrequested.He further testified that the Unionwas never toldby Respondent that sucha gridas Exhibit 25 could not beprovided by the year 1973-74, but rather, the Union wastold that it did not have a rightto such information, or theUnion wasnot going to get it, or that Respondentwas goingto work on it or that Respondentsaw noneed for it. TheUnion wasnevertold by Respondent thatthe requestedinformationwould not be given to it or thatitwas outsidethe contractor the negotiations.However,Respondent didadvise the Unionthat ithad a computer problem. TheUnion didnot askwhat was thenature orgravity of theproblem.Mr. Kranepool said the Unionneeded the infor-mation requested because matters involving the renewal ofemploymentand granting of tenure notices are required tobe given bya certain date, asprovidedin the contract, andit isparticularly importantbecause some of the teachers onthe list were not granted tenure forthe 1973-74 year.Robert Gordon crediblytestifiedthat hewas vice presi-dentof Local 1261untilDecember 1, when he becamepresident and chief negotiatorfor the Union; that he waspresent at the bargaining meeting withRespondent on July6 when he requested a current list of names,addresses andsalaries ofall teachers in the unit;and that Mr.Burke,counsel for Respondent said:A. Mr. Burke responded that theemployer had noobligationto provide suchinformation,that he was notabout to do theunion's work,thathe saw no reasonthat such requesthad beenmade,at which point Mr.Basedow stated that-Mr. Basedowquotedsome lawsto him.I rememberthe Taft-Hartley Act anda number ofotherthings werementioned-that we hada right andan obligationto represent all of thepeople in our bar-gainingunit and thatwe couldnot do thatbecause wedidn't have allof their names.and addresses and thatthe employer had an obligation to providethis infor-mation to us.He wantedthe information,he told him.Q.What was Mr.Burke's response?A. He againresponded that he had no obligation toprovide it, thatthis was animproperrequest onthe partof theunion,but that he wouldsee what hecould do.,Whenthe bargaining teams met again,on July13, he re-questeda currentlist as of 1973,of all teacherswho-wereworking in member schools and the names of all teachers 470DECISIONSOF NATIONALLABOR RELATIONS BOARDwho had been hired for the next school year. Mr. Gordonsaid:A. I believe Mr. Burke referred to the previous re-quest and repeated again that he had no obligation toprovide such information, that such request was animproper request, that this was something the unionought to do, that this wassomethingthat the employerwasn't supposed to do it for the union, but that again,he would see what he could do.The bargaining team met again on August 8 when Mr.Gordon renewed his request for the same information, andin addition thereto, requested other wages in addition tosalary (stipends for coaching, chairman of a department,etc.)Again, Mr. Burke responded that there was no obliga-tion to provide such information but he would make aneffort to obtain it as soon as possible. Mr. Gordon's testimo-ny corroborated Mr. Kranepool's account of the Unionrequests for information and Respondent's responses there-to.When the teams met at the mediation service, Mr. Gor-don said:A. I told Mr. Burke that the information that we hadreceived was insufficient, that it did not meet our re-quest or our needs nor did it meet his obligation toprovide this information to us.I pointed out to him two schools were missing. I toldhim that there was no salary information there. I toldhim that we still had not received any informationabout teachers who had been hired to work only a weeklater.And I know that teachers are hired as early aspossible in order to have the full complement of facultyprepared for the fall before the opening of school.Q. In fact, taking that up for a minute, when are-well, first of all, is there some sort of system by whichtermination notices or something are sent to people,that is, for people who are not going to be rehired?A. Yes.Our contract provides that March 1st is the date onwhich teachers who are in their third year are informedwhether or not they will be receiving tenure.Our way of doing things has been that teachers whodo not receive tenure, are not renewed, so a number ofteachers would know on March 1st whether or not theywere being renewed.In addition to that, by April 15th, all teachers wouldknow. So any teachers who were being terminatedwould have known by April 15th.Q. By the way, are you a department head?A. No, I'm not.Q. Oh.Do you have any knowledge from yourown experi-ence when they start, let's say, interviewing new peo-ple?Have you witnessed people being interviewed at theschool?A. People are interviewed as soon as it is known thata place will be open. That would be at the latest, Marchor April. It isn't always possible to hire people at thatpoint, I know, but some are hired at that time andcertainly the interviewing begins at that point in time.Q. Now, with regard to your statement at that meet-ing on the 29th of August-A. Yes.Q. (Continuing)-what was the response to theHald Association?A. That some of the information had been provided,that they were doing the best they could, that they hadno obligation to provide this information and basicallywere doing us a favor anyway and couldn't understandwhy it was that we were being so demanding inasmuchas this was a favor.I again pointed out why we needed the information,that we couldn't properly represent these people, thatwe didn't know who was in the unit, that we werecoming to the end of a contract.Itwas known at that time that we were not near asettlement.We felt that it was essential to consult allthe people we represented and to inform them of whatwas going on.Q. Now, with regard to McDonnell and Kearney,was anything said?A. Yes.Q. Tell us about that.A.Well,Mr. Burke pointed out to us that-that inhis view neither Bishop McDonnell and Bishop Kear-ney concerned us and that, therefore, he didn't see whythat information should be provided.Q. And what was your response to that?A. I told him that as of August 29th,there is nodispute concerning Bishop Kearney and Bishop Mc-Donnell.I told him that all those people present on both sidesagreed that on August 29th those two schoolsare mem-ber schools of the Hald Association.I said that I had asked for a current list as early asJuly when very clearly they were members of the asso-ciation and that I wanted the information.I pointed out to him that in addition to the matterof consulting and informing him of what was transpir-ing, I knew that some of the McDonnell teachers, be-cause Brother Medard had told me so, would be hiredin some of the other schools, and I felt that might beanother way of contacting them by using the old Mc-Donnell list.I knew also that some of the articles perdure in theirrights, at least. For example, teachers have money putinto the annuity. Teachers have rights concerningtransferto other schools.Q. Did you say this to Mr. Burke?A. Yes, I did. I told him all this time that those arethe reasons that I absolutely need this information.Q. Okay.And what was his response?Mr. Gordon further testified that the bargaining teamsmet again on September 6 when the Union renewed itsrequest for the information regarding teachers in its unitand Mr. Burke advised it that Respondent had "providedsome information and that's all he intended to provide."About a week later, Respondent sent the information con-tained in General Counsel's Exhibit 23. The list did notcontain data for Bishop McDonnell and Bishop KearneyHigh Schools, and no stipends appeared on the list and thedata was for the 1972-73 school year. The list also con- HENRY M. HALD HIGH SCHOOL ASSN.tamed the names of persons who were no longer employedby Respondent. The teams met again on September 7 atwhich time he (Mr. Gordon) informed Mr. Burke that thelatter had still not provided the information requested, andhe again, specified the information omitted. Mr. Burke saidthere was no obligation to provide such information but hewould do what he could. The union meeting was also heldon September 17, at which time its membership voted tostrike,commencing on the nextday. The strikelasted Iweek and the teams met again on September 22. When theUnion reminded Respondent that it still had not receivedthe information requested, Mr. Burke again said he had noobligation to provide it but he was making some effort tosecure it.Mr. Gordon had received his check for the firstweek and a half of the school year 1973-74, and it wasprinted (with his name and address on it) by Respondent'scomputer.At the strikesettlementmeeting onOctober 14, theUnion asked for the requested information and Mr. Burkesaid he would get back to them. The Union received a list(G.C. Exh. 24) during the week of October 15. However,this list did not contain the specific information heretoforerequested. The specific information requested on otherwages could mean as much as $2,000 or more a year to ateacher. Respondent has since failed to furnish any of thespecific information requested by the Union. The Uniondid not request the specific information before the schoolsclosed because it did not know until early July that Re-spondent was obligated to furnish it and it did not believeRespondent would have furnished it voluntarily. The datafurnished in Exhibit 19 was only an estimate. The Respon-dent would know the names of members of the Union bythe check-off provisions.'Brother Medard Shea credibly testified that he is assis-tant superintendent for teacher personnel and has been inthree rounds of negotiations with the Union for Respon-dent on two contracts and an attempted third contract;Respondent furnished the union grids for the individualschools for the school year 1972-73, at the Union's re-quest; the Union did not request a school-by-school gridfor the 1972-73 school year; Respondent never refused tofurnish the Union with the names, addresses, and salariesof its teachers but he attempted to obtain that informationfrom the accounting department (Mrs. Patricia Essex); sheeventually received some information but not what he hadrequested; the Respondent implemented the computer sys-tem inJuly, about the time the Union requested the infor-mation but the system was not highly successful; andRespondent's Exhibit 5 is submitted to show that there wasan internal problem of getting the information requestedby Respondent.' I credit the testimony of Mr. Gordon because he appeared to be sure andtruthful as he testified and because his testimony(except his recollection thatRespondent said it would not provide the requested information)is essential-ly undisputed and consistent with the general tenor of all of the evidence ofrecord471Brother Medard further testified that by the terms of theagreement,coaches were excluded from the bargaining un-der the terms of the agreement by mutual consent of theparties; there were no demands for extracurricular pay-ments or changes which in his judgment would have beenbarred from negotiations; on August 28 he invited theUnion to his office to obtain information on the names,addresses, and salaries of the teachers but the Union didnot come or ask to come; he did not, nor did he hear, anyrepresentative of Respondent advise the Union that Re-spondent would not give the requested information; al-though teachers are paid dung the summer by mail, theenvelopes for mailing these checks are addressed in Juneby the school in which the teacher is assigned; this (his)officewould know only the beginning salary of teachersand not their current salaries which are kept at the individ-ual schools; he never refused to meet with the Union buthe did suggest deferring negotiation meeting with theUnion until the New York Supreme Court decided the is-sue of state aid to (religious) Respondent's schools whichdecision was expected and did issue in June; Respondentimmediately commenced negotiating after receipt of thatdecision and continued to do so, except for 3 weeks inAugust, when both parties absented themselves for vaca-tion.Brother Medard said he could have gotten the names,addresses,and salaries from the checks after they came outof the computer and he also could have gotten some of thisinformation from each of the schools.6Harold S. Autern credibly testified that he isa managerof Managistics, Inc., a data processing bureau, which pro-vides payroll service for Respondent, and his business pur-chased Respondent's account from the now defunct Pay-rollCorporation of America in December, to take effectJanuary 1, 1974.Mr. Autern further testified that at the time his enter-prise purchased Respondent's account, it could not providethe data requested by the Union because of the haphazardmanner in which the prior payroll enterprise kept its rec-ords; his company is now in the process of properly pro-gramming data from several Respondent sources,and willsoon be able to provide the requested information; andRespondent has asked him to provide the data. Mr. Auternwas of the opinion that the Payroll Corporation of Americacould not have provided the data requested. He is currentlyprinting out the payroll checks for all teachers, school-by-school.'Mr. Paul Crossman credibly testified that he is the busi-nessmanager for the Henry M. Hald Association and heparticipated in practically all of the negotiationsessionswith the Union and had never heard a representative of theRespondent say he would not,provide the information re-6 1 credit the literal testimony of Brother Medard because I received theimpression that he was testifyingtruthfullyand because his testimony isessentially consistent with the general tenor of all of the evidence of record.7 1 credit the witness' testimony to the extent that he testified because itis conceivable that prior records were disorganized and required some timefor reworking However,the witness did not testify about collecting the datafor programming from each school rather than from the records of thepreviouspayrollservice.' 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDquested by the Union.8 He had heard representatives ofRespondent in its own meetings say that such informationshould be provided to the Union. With regard to otherinternal meetings of the Hald Association, the witness testi-fied as follows:Q. Now, with regard to the policy meetings youmentioned,you said you recommended that youshould supply the names and addresses and the infor-mation requested.A. Right.Q.Was anythingsaid at those meetings as far asproviding the information with regard to Kearney orMcDonnell?A. I don't recollect that.Q. You don't in fact remember it may have actuallyhave been decided there not to give the information forKearney or McDonnell?MR. BURKE: If it would be of assistance to counsel,we areprepared to make a stipulation on that.MR. FRIEDMAN:At those meetings?MR. BURKE: Yes.We specifically indicated that because those schoolswere closing and nobody would be employed there,that we were not bargaining for them as far as thecontract renewal is concerned. That does not apply tobargaining on the effects of the decision to close.But we were not bargaining for them under the con-tract for a salary re-opener, because they already termi-nated everyone.MR. FRIEDMAN: Because of that you decided not toprovide the names and addresses?MR. BURKE: Right, and no information was madeavailable for those two schools.MR. FRIEDMAN: Fine.Upon that stipulation, I would have no further ques-tions of this witness, your Honor .9Mr. Edward Burke credibly testified that he is the attor-ney for the Hald Association (Respondent) and chiefspokesman in negotiations for the same at bargaining ses-sions with the Union.Mr. Burke further testified that he never refused to meetwith the Union for the purpose of collectivebargaining; heexplained:A. There was a period of time when particular repre-sentativesof the Hald Association necessary to thebargaining would be out of town. We requested thatthere be deferment in the scheduling of dates at thattime simply because we were unable to proceed duringthat time.Also, therewere timeswhen, in the early part of thenegotiation, the union was-it was proposed to theunion that we await the determination of the UnitedStates Supreme Court before proceeding to the resolu-8 I credit this statement of the witness because it is corroborated by BrotherMedard and because he appeared to be telling the truth and the fact that hedid not hear such a statement does not mean that it was not made by Mr.Burke or Respondent.9 I credit the testimony of the witness except his reasons for not meetingwith the Union at times when members of Respondent were out of town. Ido not credit this statement because I received the impression it was anexcuse and because such reason was not communicated to the Union.tion of the bargainingissues openunder the re-openerprovision of the '72 clause.Now, meetings were held, both by way of introduc-ing the parties that were involved in the negotiations,by general outlook ofthe issues,by requests for infor-mation which was made availableand, in general, set-ting the stagefor the bargaining unit that would be onthroughout the summer months.The union indicated they wished to proceed as if theSupreme Court decision was not a factor in the negotia-tions and, on occasion, requestedmeetings.Now, we said to them that yes, we would meet if youfeltwe had to but we wouldsuggest,however, that ifyou had nothing additional to say other than what youhave said in the meetings that we have had, that youwould reconsider again and see if there wouldn't be anybenefit to both sides to wait.With respect to the refusal to provide information to theUnion, Mr. Burke testified as follows:We indicated, at first, as is our normal practice thatany request for the first time made for data or foropinions on things, we would take it under advisementand get back to it on the following meeting or as soonas possible thereafter.Traditionally we did not make snapjudgments ondata presented to us for the first time. It was our opin-ion that in light of the availability of this informationto the teachers, and in light of the fact that this was abargaining session rather than a representation elec-tion, that it probably was not required of the associa-tion to make this information available.However, we didn't have any strong objection tothat. As time went on, we did attempt to develop a listof names and addresses.Now, as far as salary is concerned, that was a subse-quent request made of the association.Similarly, as is our practice, when the request wasmade, we said we will look into it and come back withan answer. I think we did look into it. We determinedthat there was a legal obligation on the part of theemployer to make this information available. I advisedour client-my client to that effect. I suggested that wego about gathering this information even though it isgoing to be a rather painful and difficultexperience.Q. I ask you now to identify a group of papers titled"Memorandum" and addressed to you from me datedAugust 13, 1973. (Handling.)A. Yes.This is a memorandum of law from Mr. Estock tome, which was prepared on or about August 13th at myrequest.Q. And it deals with the names and addresses.And did you state whether you advised your clientto give the information requested?A.Well, this particular point related specifically tosalary. At the time I received this memorandum I wasasked if further review was necessary in light of this, ineffect, preliminary view.I responded that no, this, in effect, tells uswhat ourobligations are and it would be sufficient. Upon receiptof this memorandum I notified the Hald Association HENRY M HALD HIGH SCHOOL ASSN.that they should gather the data.Mr. Burke also testified that there were negotiations con-cerning athletic stipends for the year 1972, and the partiesmore or less agreed to leave their arrangement out of thebargaining contract because they were traditionally han-dled by individual schools. He does not recall being askedby the Union for a school-by-school grid for 1973. Thewitnesswent on as follows:Q. How extensive were the negotiations that wereinvolved?A.Well, after '72, which seemed like a full-time jobfor a lot of people around the clock, it was anticipatedthat the '73 negotiations would be not nearly as time-consuming.We only had one item open for negotiation, thatbeing money, and specifically salary and related provi-sions.We didn't have any working conditions; we didn'thave any fringe benefits; we didn't have any complexlanguage to draft, union rights or management rights oranything of that kind. So that it was anticipated thatthe negotiations would not bea summer-longproject.In any event, there was ample time after the SupremeCourt decision to freely view, discuss, negotiate andresolve all matters before the parties prior to theexpira-tion of the agreement on September 31st.The Respondent did defer negotiation during the week ofJuly 16 because several of their members were out of townand it did indicate that if the Union asked for more moneythe Respondent's response would be "no," until after theSupreme Court's decision, and for that reason,we suggestedthat we delay service, bargaining until the Court decisionwas made; Mr. Burke continued on cross-examination asfollows:Q. At that point, by the way, just to get-at thepoint that these discussions were taking place, theunion had presented certain general proposals; right?A. Right.Q. Had the Hald Association responded with any atthat point?A.Well, we had given-I can't say for sure. I couldonly speculate as to what was formally said.I do know, however, that we viewed it as all of onepackage. And unless we knew what' the finances were,some of the other less significant items had to await thedetermination of the bigger items.We just simplycouldn't isolate items and make binding commitmentswithout knowing what the over-all package was goingto be.So I can't say precisely what was said.Mr. Burke said he would not deny that Mr. Basedow firstasked him for a list of names and addresses of the teachersand in all probability he responded. When asked how andwhat was his response, Mr. Burke said:Iwould normally say to a request of that nature atthat time that it would be better for the union to do itsown work instead of asking us to do it, that you haveample opportunity to do it, that we don't have thatopportunity to do it at the time and nevertheless, wewill get back to you on it.473He recalls that the Union first asked for salary informa-tion in early August.10Based upon the foregoing credible evidence, I concludeand find that during the months of March through August31, in particular, the Union and the Respondent were obli-gated by agreement to bargain with respect to a wage reo-pener, new rates of pay, and wages and hours of employ-ment, for the 1973-74 school year; at no time prior orsubsequent to March did the Union ever waive, upon clearand unmistakable evidence, its right or duty to bargain ornegotiatewith Respondent on such rates of pay, wages,and hours of employment; the Union made the first of itsrepeated and continued requests of the Respondent to bar-gain on the aforestated subject of negotiation on January8; the bargaining teams of the Respondent and the Unionmet for thefirst sessionon March 20 and again on March29, at which time the Union requested a grid on its unitemployees for the 1973-74 school year; the Union had pre-viously received such a grid for the 1972-73 school year;during theirmeetingofMarch 29, Respondent suggestedthat the parties defer further bargainingsessionsuntil is-suance of the Supreme Court's decision on aid to nonpubl-ic religious schools; the Union opposed such a deferral ofthe negotiations; the parties nevertheless agreed to meet onApril 10; the Union did not agree to the delay of the nego-tiations and Respondent notified the Union on April 9 thatitcould not meet with it on April 10 and suggested andarrangeda meetingfor May 3; Respondent and the Unionmet and bargained on nonsalary matters on several occa-sions during March through October; the parties met in apresented a grid for the 1972-73 school year; the Unionadvised Respondent that it had requested a grid for the1973-74 school year and not for 1972-73; the Union wasthereupon advised that Respondent would get back to itwith respect to its request; the Union then suggested thenext session for May 8, 11, or 15, but the only responsefrom Respondent was that it (Respondent) would await theaforedescribed Supreme Court decision and get back to theUnion at that time; the Union contacted Respondentabout a bargaining session on May 8 and was advised byRespondent on May 10 that Respondent had, pointed outthe limited scope of the bargainingsessions,and that sincenew salary provisions would not become effective untilSeptember 1, it again suggested that bargaining sessions bedeferred for a month or so when the uncertainty of govern-mental aid to its schools is resolved by the Supreme Courtdecision;Respondent further proposed that if the Unionhad additional information, Respondent would be happytomeet with' it before the Court's decision; the Union re-newed its request for a bargaining session on May 21 andalso requested a response to its salary proposals "submittedto Respondent on March 15, to which it had not received a"Literally, I credit the testimony of Mr Burke not only because I re-ceived the impression that he was testifying truthfully but because his literaltestimony,except his recollection of the date when the Union first askedfor salary information,is essentially consistent with that of most of the otherwitnesses in this proceeding 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponse;on June 15, the Unionagain requested Respon-dent to set a date(any date)tomeet for negotiations onsalaries of lay teacher employees in its unit; on June 27 theUnion received word from its attorney-that there would beno governmental aid to religious(Respondent's) schools;on June 27, Respondent, in response to the Union's letterof June 15,agreed to a bargaining session on July 6 or 10,and the parties met onJuly 6;Respondent did not literallyrefuse to meet and bargainwith the Union; but thatRespondent's delay in meeting to bargain or negotiate withthe Union between March 30 and August 31, and its fail-ure to respond to the Union's proposals constituted refusalto bargain collectively in good faith with the representativeof its employees, in violation of Section 8(a)(5) of the Act.Ifurther conclude and find upon the same aforedes-cribed evidence that at the bargaining session on July 6,theUnion requested Respondent to provide it with thenames and addresses of the teachers for the Hald Associa-tion,and indicating if a teacher is a chairmanof any de-partment or stipend member of some club or other organi-zation;Respondent responded that the Union did not needsuch information but it would get back to the Union withreference thereto;at the same time(July 6) the Union re-newed its request for the grid for the 1973-74 school year,showing the names of new teachers hired;the parties metagain on July 13 at which time the Union again requestedthe grid and teachers salary information for the 1973-74school year;counsel for Respondent then said he wouldgetbackto theUnion butthat securing the names, ad-dresses,and salaries of the teachers in the Union's unit wasthe Union's job and not Respondent's; the Union had thenames and addressesof about 420 of its 550 members of itsunit;the Union's acquisition of all such data(names etc.)was relevant and necessaryto the Union's performance ofits statutory and contractual duty to negotiate and bargainon the subject of salary,wages,or income matters of em-ployees in its unit; the Union did not have adequate means(including steward system) to obtain the information re-quested; to effectively perform its duty in this regard, theUnion needed the data requested on all of the teachers initsunitduring the period March through August; if itmight have been possible for the Union to secure said dataon its own, it is clear it would have been an exceedinglyonerous, if not an impossible task for it to obtain all of thedata during the period in question; Respondent had somemechanical or automotive difficulty in providing the saidrequested informationbut itwas not an onerous nor animpossible task to obtain the information from its individu-al schools or other alternative sources over the bargainingperiod of nearly 60 or 90 days; it was considerably easierfor the Respondent to furnish the said information than itwas for the Union to obtain it on its own; Respondentsubmitted some data to the Union on July 11, but suchdata was not the data requestedby the Union; on July 16Respondent suggested a bargaining meeting for August 8to which the Union objected but the parties agreed to ameeting which was held on August 8 with the FederalMediation Service; on August 15, Respondent mailed anextensive list of the names and addresses, without the sala-ries of the teachers, to the Union; the list did not containall of its school and it contained the names of some teach-ers whom it no longer employed and omitted the names ofsomenewly employed teachers; the Union renewed its re-quest to Respondent for said data on August 27; Respon-dent forwarded a list to the Union on September 10 or 11which did contain salaries without other wages (stipends,etc.) of the teachers and without reference to Bishop Mc-Donnell and Bishop Kearney schools; Respondent admit-ted that it initially thought that it did not have to providethe requested information since there was no representativeelection case, until it learned it was legally required to doso;Respondent admitted that it could have obtained theinformation from the checks of the teachers or from theindividual schools of the teachers; aside from advising theUnion late in the negotiation period that it had a problemwith its computer system, the Respondent did not make aneffort to notify the Union of any additional problem or ofits inability to provide said information during the negotia-tion period or thereafter; and Respondent's failure to fur-nish the specific information first on the ground that it wasnot entitled to it, and, secondly, because it had a problemwith its computer system without exhausting other alterna-tives readily available to it, is evidence of bargaining in badfaith; such bad faith coupled with Respondent's failure toprovide the Union with the requested information for morethan a reasonable time constitutes a refusal to bargain col-lectively in good faith with the representative of its employ-ees, in violation of Section 8(a)(5) of the Act.Analysis and ConclusionThe questions presented for decision in the instant pro-ceeding arise from a contractual and statutory obligation ofthe Union and the Respondent to bargain collectively in theinterestofRespondent'semployees,and to determinewhether each party made an effort in good faith to dis-charge that obligation. The evidence upon which the deter-mination of good-faith bargaining is to be made is bothdocumentary and testimonial,and the testimonial evidenceherein is almost freeof conflict.Thus, with respect to the Union's charge of refusal tobargain or bargaining in bad faith, it is well established bythe evidence that while Respondent did not advise theUnion that it would not meet with it to bargain on thesubject of salary (including other wages), it nevertheless didsuggest that the parties delay the bargaining sessions for amonth, pending a decision by the State Supreme Court onaid toprivatereligious schools.If the Respondent's sugges-tion to delay negotiations stood alone, unaccompanied bylong delays in scheduling meetings,consenting to meet andactuallynot meetingwith the Union,as wellas, activelyparticipating in the bargaining sessions by not respondingto the Union's proposals on salary adjustments, etc., its HENRY M.HALD HIGH SCHOOL ASSN.475suggestion could not be construed as an act of refusal tobargain in good faith.However,since the Union did notagree to the deferral of negotiations,but repeatedly insistedon frequent bargaining sessions and a response to its salaryproposal,Respondent's conduct demonstrates that it unilat-erally delayed negotiations from March 29 to May 3, andfurther deferred negotiations from May 3 to July 6, after theCourt issued its decision.During this entire period, the Re-spondent did not respond to the Union's salary proposal. Atthis time,the schools were closed and negotiations werefurther complicated by their closing as shown,infra,in thediscussionof the Union's request for information from Re-spondent.The evidence is not in dispute that the Respondent wasobligated by its collective-bargaining agreement with theUnion,to bargain with respect to a wage reopener duringthe period March through August 31. Although Respondentmet with the Union on March 20 and 29, when it was giventhe Union's salary proposal and its request for a grid for the1973-74school year,Respondent,nevertheless,subsequent-ly advised the Union that it had to break its commitmenttomeet with it on April 10 and suggested that the nextbargaining session be held on May 3.On May 3, the partiesmet, and Respondent presented the Union with a grid for1972-73 instead of the 1973-74 school year. It did not havea responseto the Union'swage proposal.Respondent didnot respond to the Union's request for a bargaining sessionon May 8, 11, or 15 but later, on June 27,afterthe Courtissued its decision on aid to religious schools,suggested abargaining session forJuly 6 or10.Respondent had previ-ously advised the Union that its response to the Union'ssalary proposal prior to the Court's decision would proba-bly have been "no," and therefore, any bargaining prior tothat decision would have been futile.It is clear that whilethe law does not require an Employer or a union to makeconcessions on its bargaining position, it does require theparties to meet or to comniunicate in an effort to negotiatetheir differences.It canhardlybe expected that such differ-ences could be resolved in the absence of such bargainingcommunication in good faith.Hence,the evidence is abun-dantly persuasive that Respondent, by its conduct in delay-ing bargaining sessions and failing to respond to theUnion's salary proposal,refused to bargain in good faith inviolation of the Act.It is a gross inconsistency of Respondent to admit that itsuggested the parties to defer negotiations until after theCourt's decisions,and thereafter delayed and avoided meet-ing with the Union until after the issuance of the Court'sdecision, and at the same time,now contend that it did notrefuse to bargain with the Union in good faith.Nor can itbe reasonably maintained by Respondent that such a delaywas necessary,reasonable,or unavoidable, because Re-spondent could have bargained with the Union on the basisof its current financial status,as it was ultimately compelledto do; or it could have bargained tentatively on the prospectof its receipt of governmental aid. Moreover,since the rec-ord is devoid of any clear and unmistakable evidence thatthe Union previously agreed to waive its right to bargain onthe wage reopener,Respondent's intimation that it did so isuntenable.AlthoughRespondent engaged in meetings and sessionswith the Union on mattersunrelated to the wage reopener,its concededly cooperative conduct in this regard cannot, inthe contextof Respondent's total courseof behavior, befoundsufficientto satisfy its obligationto bargain pursuantto an expressprovisionfor wage reopener in its currentcollective-bargainingagreement.Moreover,sincetheUnionopposed deferral of the negotiations untilthe Courtissued its decision,Respondent's suspensionor delay of thenegotiationswith the Unionfrom March29 to July 6, andbeyond,was a unilateraland arbitrary act, and,as such, isevidenceof its lack of good faith tobargain collectively.Hence,Respondent's conduct in delaying negotiations un-der these circumstances was a refusal to bargain in violationof Section8(aX5) and (1) of the Act.TheCarolineFarmscasecited by counselfor Respondentis notapplicable to the factsin this proceeding because thefacts thereinclearlyestablishedthe employerengaged inhard bargaining, as distinguished from no bargaining, andthe evidencefailed to establish that the employer thereindelayed negotiationsas the Respondent did in theinstantcase.Withrespectto the Union's charge that Respondent re-fused to furnish certain information it requested,it is wellestablishedby the evidence of record that the Union firstrequested a grid of its unit teachersfor the 1973-74 schoolyear,during its bargaining meetingwithRespondent on orbefore March 29. Respondentresponded that the Union didnot need such informationbut that it would get back to theUnion on that matter.Respondent did not meet with theUnionagain untilMay 3, at which timeitpresented theUnion witha grid forthe 1972-73 school year. The Unionrenewed its request for a1973-74 grid, specifying the inclu-sion of new teachersfor the 1973-74 school year. The Unionagain renewed its requestfor thesaid grid during its bar-gaining meetingswith Respondent on July 6, at which time,it also requested the names,addresses,and salaries of itsunit teachers.Later in July, the Union further defined salaryin its request to includeotherwages.At practicallyall times,Respondent said it would getback to the Union withrespectto the matterof this information,but it felt securing suchinformationwas the duty of the Union and not theRespondent's.The evidence of record also clearly established that theinformationrequested by the Union is relevantand neces-sary to the Union's effectivedischarge of its obligation tobargain for unit teachers on matters relating to their sala-ries, as affectedby their tenure,transfers, etc. Furthermorethe evidence amplydemonstrates that the names and ad-dresses of the teachers whose salaries,tenure, etc., for whichthe Union is obligatedto bargain,wereonly partially avail-able to the Union and the latter did not have any adequateefficacy by which to obtain them. Specifically,since theunidentified or unreachable unit teachers reside in variousand distantlocationsthroughout the New York metropoli-tan area,and since the individualschools inwhich theytaught wereclosed forthe summer season and a stewardsystem wasnot established to have beeneffective or inoperation duringthe periodin question, it would have beenconsiderably difficultifnot impossiblefor the Union toobtain the data relatedto thesalaries ofsuch teachers with-out the information it requested.On the contrary, while the 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent could not have furnished the requested datawith the degree of facility and expedition with which it nor-mally would have been able to do, had its computer systembeen functioning properly,itwas not impossible,too bur-densome,nor unreasonable for the Respondent to furnishthe requested data from its individual schools or from theteachers checks which it mailed to the teachers twice permonth.Consequently,under these circumstances,it is clearthat Respondent was required to furnish the requested data,the grid and the names,addresses,and salaries of its teach-ers because it was relevant and necessary to an effectivedischarge of the Union's duty.Magma Copper Company,Sam Marvel Division,208 NLRB 53.Although the evidence is clear that Respondent submit-ted a list of the names and addresses of teachers to theUnion on August 15, such list was submitted nearly 40 daysafter the Union requested it and only 16 days before expira-tion of the bargaining agreement on August 31. However,even so, this list did not containthe salarydata, the namesof some newly employed teachers,the names of all schoolsinvolved, and it contained the names of some teachers notnow employed by Respondent. The Union thereupon re-newed its requestfor thesame data to Respondent on Au-gust 27, and on September 10 or 11, Respondent forwardedto the Union a list containing the flat salary data withoutotherwages(stipends) as specifically requested by theUnion in July. Also omitted from the list were the names ofBishop McDonnell and Bishop Kearney High Schools. Al-though Brother Medard testified that Respondent had invit-ed union representatives to his office to obtain whatinformation that was available,the witness also said thespecific information requestedby the Unionwas not in hisoffice. Furthermore the Union did not confirm that such anoffer had been made and the record does not contain anywritten communication of such an offer. The evidence,therefore, does not establish that Brother Medard ever ex-tended an unequivocal opportunity to the Union to come toits facilities to obtain the information requested even if hehad such information in his office. Thus, the question pre-sented for decision is whether the manner in which Respon-dent furnished information requested and its failure tofurnish all of the information, as requested by the Union,constitute bargaining in bad faith as alleged by the Union.In answering this last question raisedby thecomplaintand the evidence,it is observed that Respondent,throughits legal counsel,admitted at the hearing that initially Re-spondentdid delayfurnishing the requested informationbecause, initially, it did not believe it was legally requiredto furnish it. This admission is amply supported byRespondent's statements to union representatives at thetimes they requested the information. Under these circum-stances, it would appear that the Respondent was laboringunder an honest mistake of law or opinion. In any event,even if such a mistake did not constitute bad faith,I am notpersuaded that Respondent would be exonerated of thecharge of refusal to bargain in good faith since it failed tobargain, in reliance on its erroneous positionthat it did nothave to provide the requested information. However, bethat as it may, when I review and reflect upon the totalcourse of conduct of the Respondent in bargaining with theUnion since March, I am persuaded by the evidence that itsinitial and subsequent delays,in furnishing a reasonablyaccurate list of the specific data requested by the Union,was not necessarily an honest mistake of law or opinion, butrather,evidence of an extension of its failure to bargain ingood faith since March 29. This position is especially sup-ported when the intervening delays are considered alongwith the piece meal and incomplete fashion in which Re-spondent furnished the Union with what information it didprovide, in the midst of the Union's repeated requests forthe specific information and meetings to bargain.Since therequested data was relevant and necessary to an effectivedischarge of the Union's statutory and contractual duty tobargain collectively with Respondent on behalf ofits unitemployees, such bargaining in bad faith by Respondentconstitutes a refusal to bargain in violation of Section8(a)(1) and (5) of the Act.N.L.R.B. v. Reed & Prince Manu-facturing Companyy205 F.2d 131 (C.A. 1). However, noth-ing in the findings in this proceedingshould beinterpretedas being inconsistent with the findings of the Administra-tiveLaw Judge in the NLRB proceeding, Case 29-CA-3336, with respect to the unit employees now em-ployed at Bishop Kearney High School.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connectionwith theRespondent's oper-ations described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlaborpractices, it will berecommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuatethe policies of the Act.Having foundthat the Respondenthas refused to bargaincollectively with the Union, it will be recommended that theRespondent, upon request,bargain with theUnion as theexclusive representative of itsemployees in the appropriateunit.Having foundthat Respondent has delayedgiving andhas failed and refusedto give the Union,upon its request,the grid and all of thenames,addresses,salary,and otherwages of all of its teachers(includingnewlyemployedteachers) for the 1973-74 school year, it will berecommend-ed that the Respondentprovide the Union withthe afore-described dataas requestedby the Union.Becauseof the characterand scopeof theunfair laborpractices herein found, the recommendedOrder will pro-vide that theRespondent cease and desist fromin any othermanner interfering with, restraining, and coercing employ-ees in the exerciseof their rightsguaranteedby Section 7 ofthe Act.Upon the basis of the abovefindings of fact and upon theentirerecord in thecase,Imake thefollowing: HENRY M. HALD HIGH SCHOOL ASSN.477CONCLUSIONS OF LAW1.HenryM. Hald High School Association,the Respon-dent,is an employer engaged in commerce within the mean-mg of Section 2(6) and(7) of the Act.2.Lay FacultyAssociation,Local1261, American Fed-eration of Teachers,AFL-CIO,is a labor organization with-in the meaning of Section2(5) of the Act.3.All lay facultyemployees(except agents and supervi-sors)of Respondent,HenryM. Hald High School Associa-tion, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.At alltimes on and after January 8,1973, the Unionhas been the exclusive representative of all the employees insaid unit for the purpose of collective bargaining with re-spect to ratesof pay,wages(salary),hours of employment,and other conditions of employment.5.By failing and refusing on and after March 29 to con-fer timely and promptly with the Union for the purpose ofbargaining on the subject of wages(salary)and wage relatedmatters,and by failing and refusing to furnish the Union,upon its request,with the names,addresses,salary, andother wages of all of its teacher's in the said bargaining unit,Respondent has engaged in unfair labor practices within themeaning of Sections 8(a)(5) and(1) and 2(6) and(7) of theAct.6.The aforesaidunfair laborpractices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended:noticemarked "Appendix." 12 Copies of the notice, onforms provided by the Regional Director for Region 29,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it for a period of 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyothermaterial.(d) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.11 In the event no exceptionsare filed as provided bySec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions and recommended Order herein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and order,and allobjectionsthereto shall be deemedwaived forall purposes.12 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board" shall be changed to read"PostedPursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentORDER 11Respondent, Henry M. Hald High School Association, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with the Union as theexclusive representatives of the employees in the unit hereinfoundto be appropriate.(b) Refusing to furnish the Union with the names, ad-dresses, salary, and other wages of all employees (teachers)in the unit herein found to be appropriate.(c) In any like manner from interfering with,restraining,or coercing its employees in the exercise of rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain with Lay Faculty Association,Local 1261, American Federation of Teachers, AFL-CIO,as the exclusive representative of Respondent's employeesin the unit herein foundappropriate and embody any un-derstanding reached in a signed agreement.(b) Upon request, provide the Lay Faculty Association,Local 1261, American Federation of Teachers, AFL-CIO,with the names,addresses, salary,and other wages of allemployees(teachers)in the unit herein found to be appro-priate.(c) Post at all its schools and facilities where notices tounit teachers are customarily posted, copies of the attachedWE WILL NOT refuse to bargain collectively with LayFaculty Association, Local 1261, American Federationof Teachers,AFL-CIO,by refusing to meet with ittimely upon its request, or by refusing to give it, uponrequest,the names,addresses, salary,and other wagesof all employees (teachers) in the unit herein found tobe appropriate.WE WILL NOT, in any like manner,interfere with, re-strain,or coerce our employees in the exercise of anyrights guaranteed to them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL,upon request,bargain collectively in goodfaith with Local 1261 as the exclusive bargaining repre-sentative of all the employees in the bargaining unitherein found appropriate.The appropriate bargaining unit is composed oflay teachers, exclusive of clerical, custodial, or otherpersonnel who are agents of Respondent or supervi-sors within the meaning of Section 2(11) of the Act.WE WILL, upon request, provide Local 1261 with thedata and information hereinabove requested, as well asany other relevant information subsequently requestedto which it is entitled.HENRY M. HALDHIGH SCHOOLASSOCIATION 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Employer)anyone.Thisnotice must remain posted for 60 consecutive daysDatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or coveredby any othermaterial. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,16 CourtStreet, 4th Floor, Brook-This is an official notice and must not be defacedbylyn,New York 11241,Telephone212-596-3535.